DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-14 and 17-19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the alleged limitation “predicting a target position of the user a preset time period after the image of the user is obtained, based on the acceleration and the eye information”. However, the alleged limitation is recited purely with an intended result to achieve, rather than specific acts leading to the result. Without providing specific, patentable acts leading to the intended result, Applicant fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc).
Claims 2-4 and 7-11 are rejected because they depend on claim 1 and do not provide specific, patentable acts that are missing in claim 1.
Claim 12 is rejected for substantially the same rationale as applied to claim 1.
Claims 13-14 and 17-19 are rejected because they depend on claim 1 and do not provide specific, patentable acts that are missing in claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9, 11-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. (US 2021/0020145) in view of Hayashi (US 2016/0325683), and further in view of Svarichevsky et al. (US 2017/0329143).
Regarding claim 1, Hirata teaches a method of providing an augmented reality (AR) object (abstract), the method comprising: 
determining an image to provide an AR object to a user of a vehicle (Fig. 5: V1, V2 and Vs as exemplary AR objects provided to driver having line of sight 8, each of which is necessarily determined before being displayed); 

measuring an acceleration of the vehicle ([0046]: traveling speed including acceleration and deceleration indication is inherently measured); 
predicting a target position of the user ([0059]: “a target position of the user” interpreted as driver’s viewpoint, which is used for alert display) a preset time period after the image of the user is obtained (Fig. 6: “a preset time period” is determined as the time associated with the stopping distance, e.g., 10 m, 18 m, or 100 m), based on the acceleration and the eye information (Fig. 6: throughout the stopping distance, the driver’s viewpoint used for displaying alert information is fixed depending on the driving speed and eye information before deceleration occurs; deceleration is considered as a specific case of negative acceleration); 
generating a panel image based on the predicted target position ([0059]); and 
providing the AR object to the user by outputting the panel image through a head-up display (HUD) system of the vehicle (Fig. 5).
Hirata does not further teach:
1) the AR object is associated with a left image and a right image and provided as the panel image by rendering the left image and the right image;
2) the acceleration of the vehicle is measured using an inertial measurement unit.
As for differentiating limitation 1), it indicates that the AR object displayed for the left eye and right eye is different to present a proper depth the AR object. As shown in Fig. 5 of 
Hayashi, in the same field of endeavor, teaches in Fig. 3 that an AR object is associated with a left image IL and a right image IR and provided as the panel image by rendering the left image and the right image.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine Hayashi’s technique with Hirata’s technique to provide proper depth image viewable by the user.
As for differentiating limitation 2), it is not new measuring an acceleration of a vehicle using an inertial measurement unit. 
Svarichevsky, for instance, teaches in para. [0064] measuring an acceleration of a vehicle using an inertial measurement unit. 
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify the technique of Hirata in view of Hayashi with the technique of Svarichevsky using an inertial measurement unit for measuring an acceleration of a vehicle.
Because there are limited options to measure acceleration of a vehicle, one ordinary skill in the art would try any one to optimize the result.

Regarding claim 2, Hirata/Hayashi/Svarichevsky teach the method of claim 1. Hirata/Hayashi further teach the method of claim 1, wherein the determining of the left image and the right image comprises: 

determining the AR object based on the sensed surrounding environment (Hirata: [0035], last 7 lines); and 
determining the left image and the right image with respect to the AR object (Hayashi: Fig. 3).

Regarding claim 3, Hirata/Hayashi/Svarichevsky teach the method of claim 1. Hirata further teaches the method of claim 1, wherein the generating of the eye information of the user comprises: 
obtaining the image of the user using a camera of the HUD system (Fig. 5: camera 60); and 
generating the eye information based on the image of the user ([0028]).

Regarding claim 4, Hirata/Hayashi/Svarichevsky teach the method of claim 3. Hirata/Hayashi further teach the method of claim 3, wherein the eye information comprises relative position information between the HUD system and both eyes of the user (Hirata: Fig. 3; Hayashi: Fig. 3).

Regarding claim 7, Hirata/Hayashi/Svarichevsky teach the method of claim 1. Hirata further teaches the method of claim 1, wherein the generating of the panel image comprises: 


Regarding claim 9, Hirata/Hayashi/Svarichevsky teach the method of claim 1. Hayashi further teaches the method of claim 1, further comprising: 
determining an inertial navigation system (INS) position of the vehicle based on the acceleration ([0064]: last sentence); 
determining a global positioning system (GPS) position of the vehicle using a GPS ([0062]); and 
determining a position of the vehicle based on the INS position and the GPS position ([0062]), wherein the position of the vehicle is used to determine the AR object provided to the user of the vehicle (Fig. 2: displaying of AR object, i.e., speed limit 245 associated with road 200, necessarily requires position of the vehicle).

Regarding claim 11, Hirata further teaches a non-transitory computer-readable storage medium (Fig. 5: storage device 31, RAM 32 and ROM 34) storing instructions that, when executed by a processor (Fig. 5: microcomputer 32), cause the processor to perform the method of claim 1.

Claim 12 is rejected for substantially the same rationale applied to claims 1 and 11 in combination. 

Claim 13 is rejected for substantially the same rationale applied to claim 3.

Claim 14 is rejected for substantially the same rationale applied to claim 4.

Regarding claim 19, Hirata/Hayashi/Svarichevsky teach the electronic device of claim 12. Hirata further teaches the electronic device of claim 12, wherein the electronic device is included in the vehicle (Fig. 5).

Allowable Subject Matter
Claims 5-6 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8, 10 and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693